AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 14, 2014 REGISTRATION NOS. 333 -191476 811 -22894 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO. 11 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [] AMENDMENT NO.14 [X] INVESTMENT MANAGERS SERIES TRUST II (Exact Name of Registrant as Specified in Charter) 235 West Galena Street Milwaukee, WI 53212 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, Including Area Code: (414) 299-2295 Constance Dye Shannon UMB Fund Services, Inc. 235 West Galena Street Milwaukee, WI 53212 (Name and Address of Agent for Service) COPIES TO: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) of Rule 485; or [] on , pursuant to paragraph (b) of Rule 485; or [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485; [] on pursuant to paragraph (a)(1) of Rule 485; or [] 75 days after filing pursuant to paragraph (a)(2) of Rule 485; or [] on pursuant to paragraph (a)(2) of Rule 485; or [] on pursuant to paragraph (a)(3) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under rule485(b) under the Securities Act of 1933and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Milwaukee and State of Wisconsin, on the 14th day of November, 2014. INVESTMENT MANAGERS SERIES TRUST II By: /s/ TERRENCE GALLAGHER Terrance Gallagher, President and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed on the 14th day of November, 2014, by the following persons in the capacities set forth below. Signature Title † Thomas Knipper Trustee † Kathleen K. Shkuda Trustee † Larry D. Tashjian Trustee † John P. Zader Trustee /s/ TERRENCE GALLAGHER Terry Gallagher President † Eric M. Banhazl /s/RITA DAM Trustee and Vice President Rita Dam Treasurer and Principal Financial and Accounting Officer † By /s/RITA DAM Attorney-in-fact, pursuant to power of attorney previously filed with Post-Effective Amendment No. 9 filed on October 17, 2014 EXHIBIT INDEX Exhibit Exhibit No. XBRL Instance Document EX-101.INS XBRL Taxonomy Extension Schema Document EX-101.SCH XBRL Taxonomy Extension Calculation Linkbase EX-101.CAL XBRL Taxonomy Extension Definition Linkbase EX-101.DEF XBRL Taxonomy Extension Labels Linkbase EX-101.LAB XBRL Taxonomy Extension Presentation Linkbase EX-101.PRE
